DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Sia (U.S Pub # 20130238608).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-4, 10, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S Pub # 20140101119) in view of Sia (U.S Pub # 20130238608) and in further view of Down (U.S Pub # 20100153324).
With regards to claim 1, Li discloses a server for classifying queries based on contextual information, the server comprising:
A network interface configured to receive a first query and a second query, wherein the second query is subsequent to the first query ([0052-0054] user enters two search queries); 
a memory storage unit for storing programming instructions; and 
atleast one processor in communication with the network interface and the memory storage unit, the processor configured to: 
determine a first domain associated with the first query based on classifying a plurality of entities of the first query using a set of classification operations ([0052] the first query ‘Jordan basketball’  is processed by each of the domain classifiers. Several domain classifiers provide a probability of greater than 30%, including a domain classifiers for sports that is greater than 50%. The evaluation results from all of the domain classifiers are then aggregated and passed to the meta-classifiers. The assigned domain of sports-basketball is used); 
determine a second domain associated with the second query based on classifying a plurality of entities of the second query using the set of classification operations, wherein the second domain is distinct from the first domain ([0053] user modifies the search query to ‘Jordan basketball dunk’ and again is processed by the 
select one of the first domain and the second domain for processing the second query ([0021] One option is to assign a query to only one domain, such as by assigning a query to the domain with the highest ranking [0042] The assignment of a query to a domain of category can be used as part of the process for identifying results that are responsive to the query).
Li does not appear to disclose however Sia discloses:
determine a likelihood of divergence of the second domain from the first domain by comparing a first probability that a feature of the second query is in the first domain to a second probability that the feature of the second query is in the second domain ([0034] deriving through a KL divergence, features of a query belonging to which query intent. Where the query intent classifications are the domains of a query); and 
select, based on the determined likelihood of divergence, one of the first domain and the second domain for processing the second query ([0048] processing a query based on the determined query intent).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the domain classifier skill of Li by the divergence system of Sia to determine an appropriate query intent.

	Down discloses:
determine one or more name entities of the second query (0088] key terms Bonds, Steroids, Canseco); and
determine a first subdomain associated with the second query based on the domain selection and the one or more name entities of the second query, wherein the first subdomain is a subdomain of the selected one of the first domain and the second domain ([0075] a more specific theme that better represents the user’s interests [0119] Under the sports category/domain, there are known preferences such as Hank Aaron, home run, San Francisco 49ers).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query system of Li and Sia by the domain system of Down to determine information related to domains of interest pertaining to queries.
	One of ordinary skill in the art would have been motivated to make this modification in order to use a hierarchical directory of categories and sub-categories to identify documents that match particular search terms ([0004]).
	Claims 10 and 19 correspond to claim 1 and are rejected accordingly.
	With regards to claim 3, Li further discloses:

With regards to claim 4, Li does not appear to disclose however Sia discloses:
wherein the processor is configured to determine the likelihood by determining a Kullback-Leibler divergence between the first domain and the second domain ([0034] Kullback-Leibler divergence may be used).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the domain classifier skill of Li by the divergence system of Sia to utilize a Kullback-Leibler divergence method.
	One of ordinary skill in the art would have been motivated to make this modification in order to capture a match between intent of a query and a category of documents (Sia [0003]).
Claim 13 corresponds to claim 4 and is rejected accordingly.
	Claims 16 and 20 corresponds to claim 7 and is rejected accordingly.
	With regards to claim 12, Li further discloses: 
	Wherein classifying the plurality of entities of the first query and classifying the plurality of entities of the second query use a similar set of operations ([0052-0053] the same domain classifiers are used to analyze each query).
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S Pub # 20140101119) in view of Sia (U.S Pub # 20130238608) and in further view of Down (U.S Pub # 20100153324) and Brill (U.S Pat # 8666983).
With regards to claim 2, Li does not appear to disclose however Brill discloses:

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query system of Sia, Li and Down by the classification system of Brill to incorporate support vector machines for classification.
	One of ordinary skill in the art would have been motivated to make this modification in order to generate response to search engine queries (Brill [Col 2. Lines 21-25]).
	Claim 11 corresponds to claim 2 and is rejected accordingly.
Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S Pub # 20140101119) in view of Sia (U.S Pub # 20130238608) and in further view of Down (U.S Pub # 20100153324) and Ganti (U.S Pub # 20110314010).
With regards to claim 5, Li does not appear to disclose however Ganti discloses:
wherein the processor is configured to calculate a plurality of Kullback-Leibler divergences, the plurality of Kullback-Leibler divergences including the Kullback-Leibler divergence, and wherein each Kullback-Leibler divergence is associated with a feature of the second query ([0075] an aggregate confidence score is identified using the Kullback-Leibler divergence for each categorical value in the set for the query in the query pair).

	One of ordinary skill in the art would have been motivated to make this modification in order to identify intended meanings of the terms of a query (Ganti [0005]).
Claim 14 corresponds to claim 5 and is rejected accordingly.
With regards to claim 6, Li does not appear to disclose however Ganti discloses:
wherein the processor is configured to calculate a sum of the plurality of Kullback-Leibler divergences ([0075] an aggregate confidence score is identified using the Kullback-Leibler divergence computation).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the domain classifier skill of Li, Sia and Down by the divergence system of Ganti to select a domain.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify intended meanings of the terms of a query (Ganti [0005]).
Claim 15 corresponds to claim 6 and is rejected accordingly.
With regards to claim 7, Li further discloses:
wherein the processor is configured to select the second domain when it is greater than a predetermined threshold ([0023] assign the query to the domain if it’s above a predetermined threshold).
Li does not appear to disclose however Ganti discloses:

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the domain classifier skill of Li, Sia and Down by the divergence system of Ganti to select a domain.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify intended meanings of the terms of a query (Ganti [0005]).
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S Pub # 20140101119) in view of Sia (U.S Pub # 20130238608) and in further view of Down (U.S Pub # 20100153324) and Omoigui (U.S Pub # 20030126136).
With regards to claim 8, Li does not appear to disclose however Omoigui discloses:
wherein the predetermined threshold is zero ([0682] the semantic domain entry is initialized with a threshold (0-100) and the KBS returns scores exceeding the predetermined threshold).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query system of Li, Sia and Down by the scoring system of Omoigui examine scores above a threshold.
	One of ordinary skill in the art would have been motivated to make this modification in order to maintain domain specific semantic information (Omoigui [0071]).
	Claim 17 corresponds to claim 8 and is rejected accordingly.
s 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S Pub # 20140101119) in view of Sia (U.S Pub # 20130238608) and in further view of Down (U.S Pub # 20100153324) and Tran (U.S Pub # 20050210008).
With regards to claim 9, Li does not appear to disclose however Down discloses:
of the second query after excluding the at least one of the plurality of entities from consideration ([0088] after exclusion).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query system of Sia and Li by the domain system of Down to determine information related to domains of interest pertaining to queries.
	One of ordinary skill in the art would have been motivated to make this modification in order to use a hierarchical directory of categories and sub-categories to identify documents that match particular search terms ([0004]).
Tran discloses:
wherein the processor is configured to classify the plurality of entities ([0193] in addition to bayesian classifiers, decision tree rules can be used to obtain good results without the use of cue-phrases) 
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the query system of Sia, Li and Down by the classification system of Tran to examine without consideration of cue phrases.
	One of ordinary skill in the art would have been motivated to make this modification in order to receive and identify documents related to a query (Tran [0007]). 

Conclusion

                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166